 


109 HRES 558 : Providing for consideration of the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2006, and for other purposes.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 120 
109th CONGRESS 
1st Session 
H. RES. 558 
[Report No. 109–301] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17 (legislative day, November 16), 2005 
Mr. Putnam, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2006, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the joint resolution (H.J. Res. 72) making further continuing appropriations for the fiscal year 2006, and for other purposes. The joint resolution shall be considered as read. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.House Resolution 542 is laid on the table. 
 
 
November 17 (legislative day, November 16), 2005 
Referred to the House Calendar and ordered to be printed 
